Citation Nr: 1301278	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  06-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected residuals of surgical repair of decubitus ulcer with removal of right femoral head (right femur disability).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service-connection, pursuant to 38 U.S.C.A. 1151, for the right femur disability and rated it as noncompensable. 

In September 2010 and April 2012, the Board remanded this matter for further evidentiary development.  Specifically, the RO was asked to obtain and associate updated VA treatment records with the claims file and to provide VA examinations to evaluate the nature and severity of the Veteran's right femur disability.  Current VA treatment records were associated with the paper and electronic claims file and the Veteran was afforded VA examination in October 2010 and again in June 2012. As will be discussed in greater detail below, the VA examination is partially inadequate rendering some of the Board's dictates not substantially complied with.  Thus, while the Board regrets the additional delay, this matter must be remanded for further evidentiary development.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Throughout the course of this appeal, the evidentiary development has sought to create a clear picture of the severity of the Veteran's right femur disability.  Some difficulty has been met in that the Veteran is paraplegic.  Nonetheless, the Veteran's right femur disability cannot be summarily dismissed by VA examiners simply because it is difficult to assess, and in this case it is especially important that the Veteran's lay statements related to the current severity of his disability be considered by the VA physicians.  Thus far in the claims development, adequate consideration of the Veteran's reports related to his functional limitations and other symptoms has not taken place.  For this reason, additional examination is necessary.

The Board notes that the Veteran is paraplegic as a result of a 1975 accident not associated with his service.  At his September 2005 RO hearing, however, the Veteran testified that it was his service-connected disability that caused him back pain and functional difficulty.  In particular, the Veteran testified that he, due to his service connected right femur disability, had no control over his right leg, such that when transferring from the wheelchair to his bed, he would lose control of the leg, and it would fall off of the side of the bed, thereby pulling him off of the bed.  The Veteran also reported pain associated with the service connected disability, in that since the surgery he experienced pain from just above his waist and up his back.  The Veteran is competent to provide lay statements regarding the symptoms he experiences. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Because these symptoms and functional limitations had never been examined, the Board remanded this matter in September 2010 in order to afford the Veteran a VA examination.  The Board noted that the regulatory criteria for evaluating the Veteran's disability does not address limitation of motion, but rather, impairment of the femur, and the degree of disability, characterized as mild, moderate or marked.  The Board ordered a VA orthopedic/neurologic examination to address his current residuals of surgical repair of decubitus ulcer with removal of right femoral head, to include an assessment of functional limitation as a result of pain or painful motion, to include functional loss during flare-ups.  The examiner was asked to comment on the current level of his right hip pain and opine whether the resultant right hip disability was slight, moderate, or marked.  The examiner was also asked to comment on (i) whether there was any evidence of ankylosis of the right hip; (ii) the limitation of activity imposed by the Veteran's service-connected right femur disability; and (iii) the impact it has on the Veteran's economic adaptability.  

The Veteran underwent a VA examination in October 2010 where he asserted that his right femur disability caused weakness and instability.  He denied pain, swelling, or stiffness at that time. The examiner noted that the Veteran was confined to a wheelchair, was not employed, and was receiving disability benefits for his paraplegia.  The examiner also noted that the Veteran could not stand, ambulate or bear weight on his lower extremities due to his paraplegia.  The examiner noted that the Veteran was able to bathe, groom, and use the bathroom by himself.  The examiner then provided that the Veteran was unable to secure gainful employment due to his paraplegia, but indicated an inability to assess the residuals of the right hip surgery due to his paraplegia.  The October 2010 examiner also did not discuss the Veteran's expressed limitations, such as back impairment, or the functional limitations described by the Veteran, such as difficulty transferring from wheelchair to bed due to the right femur.  Also, the examiner did not comment on the impact his disability has on his ordinary activities and ability to obtain gainful employment.  For these reasons, the Board found that additional examination was necessary.  

The Board also noted that the VA examiner determined that she was unable to assess the Veteran's right femur disability due to his paraplegia.  Thus, the examiner essentially concluded that the level of severity of the Veteran's right femur disability could not be determined without resorting to speculation.  The examiner, however, did not provide an explanation for this finding and the Board found that to be inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)   The Board recognized the extent of the difficulty in rendering an opinion as to the severity of the Veteran's right femur disability in light of his paraplegia, but instructed the examiner to consider all available evidence, including the Veteran's medical history, the medical evidence of record, and the subjective evidence provided by the Veteran and attempt to address that question.  If the examiner was unable to render an opinion, he or she was to include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.

In June 2012, the Veteran underwent additional VA examination.  The Disability Benefits Questionnaire (DBQ) form adequately reports on the Veteran's right hip range of motion, and indeed reports that, yes, the Veteran has functional loss due to the hip/thigh.  As to what functional loss, the box was checked indicating "more movement than normal" and no other explanation was provided.  There was absolutely no narrative accompaniment that related to the Veteran's functional loss, or impairment, such as difficulty or impossibility in transferring himself from the wheelchair to the bed due to the right femur disability, or increased falls due to the disability, as reported by the Veteran throughout the record.  Also, the examiner checked the box on the DBQ indicating that, yes, the Veteran's disability impacts his ability to work.  The examiner went on to state, "totally disabled from mva, any separate disability fro[m] the hip cannot be determined, vet has no active motion in legs [due] to paralysis."  The question for the examiner however, was whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected right femur disability.  This question was ignored by the examiner.  

The examiner concluded in the report with one additional comment indicating that the Veteran "has flacid hip joint from operation, no active use secondary to paraplegia, cannot determine any separate back relationship to hip or femur."

There is no indication in this very sparse narrative portion of the DBQ that the VA examiner took into consideration the entire body of evidence, to include the Veteran's lay statements, and attempted to answer the questions posed by the Board.  Because the Veteran's ability to be examined has been deemed limited, it is imperative that the VA examiner consider the entire body of evidence, both medical and lay in nature.  As the VA examiners have thus far ignored the Veteran's lay statements throughout this file, to this extent, the examination reports are inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  And, as noted above, the Board's prior two remands specifically directed that these matters were to be addressed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the June 2012 VA examiner, if available, for an addendum.  If that examiner is unavailable, or if he is available and deems additional examination necessary, schedule the Veteran for an examination to determine the extent and severity of his service-connected right femur disability.  The Veteran's claims file must be available to and reviewed by the examiner in conjunction with the examination (or addendum), and such should be noted in the report.  

The examiner is specifically asked to review the entire claims file, including but not limited to the Veteran's RO hearing testimony, his prior VA examination reports (March 2004, October 2010, and June 2012), as well as the February 2007 treatment note showing that he was employable, and the January 1997 Veteran statement.  All tests or studies deemed necessary should be accomplished. All pertinent symptomatology and findings should be reported in detail. 

Specifically, the examiner should, preferably in narrative format, address the Veteran's complaints of back pain, curvature of the spine, and his back brace and discuss whether it is at least as likely as not that his back problems are caused by his right femur disability. 

The examiner should also discuss all functional impairment caused by the right femur disability, and include a determination as to whether the functional impairment causes the disability to rise to the level of slight, moderate, or marked disability, without consideration of the non-service-connected paraplegia.

The examiner is also asked to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected right femur disability.  Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected right femur disability alone precludes his ability to obtain or maintain substantially gainful employment. 

The examination report must include a complete rationale for all opinions and conclusions expressed.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed.  In so doing, the examiner should also identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.

3.  Thereafter, the RO should readjudicate the Veteran's claim for a compensable rating for the right femur disability.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC should contain, among other things, a citation to, and summary of the entirety of 38 C.F.R. § 4.71a  (Diagnostic Codes 5250 to 5255), and any other regulations and diagnostic codes deemed applicable.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


